          Case 2:18-at-01552 Document 2 Filed 10/03/18 Page 1 of 4


 1   Scott H. Angstreich*                                 Marc R. Lewis (CA SBN 233306)
     Brendan J. Crimmins*                                 LEWIS & LLEWELLYN LLP
 2   Rachel Proctor May*                                  505 Montgomery Street, Suite 1300
     KELLOGG, HANSEN, TODD, FIGEL, &                      San Francisco, CA 94111
 3   FREDERICK, P.L.L.C.                                  (415) 800-0591
     1615 M Street NW, Suite 400                          mlewis@lewisllewellyn.com
 4   Washington, DC 20036
     (202) 326-7900                                       Attorney for Plaintiffs American Cable
 5   sangstreich@kellogghansen.com                        Association, CTIA – The Wireless
     bcrimmins@kellogghansen.com                          Association, NCTA – The Internet &
 6   rmay@kellogghansen.com                               Television Association, and USTelecom – The
                                                          Broadband Association
 7   Attorneys for Plaintiffs CTIA – The Wireless
     Association and USTelecom – The Broadband            Matthew A. Brill*
 8   Association                                          Matthew T. Murchison*
                                                          Adam J. Tuetken*
 9   Jeffrey A. Lamken*                                   LATHAM & WATKINS LLP
     MOLOLAMKEN LLP                                       555 Eleventh Street NW, Suite 1000
10   The Watergate, Suite 600                             Washington, DC 20004
     600 New Hampshire Ave., NW                           (202) 637-2200
11   Washington, DC 20037                                 matthew.brill@lw.com
     (202) 556-2000                                       matthew.murchison@lw.com
12   jlamken@mololamken.com                               adam.tuetken@lw.com
13   Attorney for Plaintiff American Cable                Attorneys for Plaintiff NCTA – The Internet &
     Association                                          Television Association
14

15                                                        *Pro hac vice motion to be filed
16

17                        IN THE UNITED STATES DISTRICT COURT

18                     FOR THE EASTERN DISTRICT OF CALIFORNIA

19
     AMERICAN CABLE ASSOCIATION,                                 Case No. _____________
20   CTIA – THE WIRELESS ASSOCIATION,
     NCTA – THE INTERNET & TELEVISION
21   ASSOCIATION, and USTELECOM – THE                            NOTICE OF RELATED CASES
     BROADBAND ASSOCIATION, on behalf of
22   their members,
23                            Plaintiffs,
24               v.
25   XAVIER BECERRA, in his official capacity
     as Attorney General of California,
26
                              Defendant.
27

28


                                            Notice of Related Cases
            Case 2:18-at-01552 Document 2 Filed 10/03/18 Page 2 of 4


 1             Pursuant to Local Rule 123(a), Plaintiffs provide this notice of the complaint and motion

 2   for preliminary injunction filed by the United States in United States v. California, No. 2:18-cv-

 3   2660-JAM-DB on September 30, 2018, and request that the Judge assigned to hear United

 4   States v. California also be assigned to hear this case. The cases are related under Local Rule

 5   123(a) because both actions involve the same legal question: whether the provisions of

 6   California law enacted through SB 822 are preempted by federal law. Specifically, both the

 7   United States in United States v. California and Plaintiffs in this case argue that the

 8   Communications Act and the Federal Communications Commission’s 2018 Restoring Internet

 9   Freedom Order preempt SB 822. Accordingly, assignment to the same Judge is likely to effect

10   a substantial savings of judicial effort because the same result should follow in both actions and

11   because it would entail substantial duplication of labor if the actions were heard by different

12   Judges.

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                             Notice of Related Cases
           Case 2:18-at-01552 Document 2 Filed 10/03/18 Page 3 of 4


 1   Dated: October 3, 2018                              Respectfully submitted,

 2
                                                         /s/ Marc R. Lewis
 3    Scott H. Angstreich*                               Marc R. Lewis (CA SBN 233306)
      Brendan J. Crimmins*                               LEWIS & LLEWELLYN LLP
 4    Rachel Proctor May*                                505 Montgomery Street, Suite 1300
      KELLOGG, HANSEN, TODD,                             San Francisco, CA 94111
 5      FIGEL & FREDERICK, P.L.L.C.                      (415) 800-0591
      1615 M Street NW, Suite 400                        mlewis@lewisllewellyn.com
 6    Washington, DC 20036
      (202) 326-7900                                     Attorney for Plaintiffs American Cable
 7    sangstreich@kellogghansen.com                      Association, CTIA – The Wireless
      bcrimmins@kellogghansen.com                        Association, NCTA – The Internet &
 8    rmay@kellogghansen.com                             Television Association, and USTelecom –
                                                         The Broadband Association
 9    Attorneys for Plaintiffs CTIA – The Wireless
      Association and USTelecom – The
10    Broadband Association                              Matthew A. Brill*
                                                         Matthew T. Murchison*
11                                                       Adam J. Tuetken*
      Jeffrey A. Lamken*                                 LATHAM & WATKINS LLP
12    MOLOLAMKEN LLP                                     555 Eleventh Street NW, Suite 1000
      The Watergate, Suite 600                           Washington, DC 20004
13    600 New Hampshire Ave., NW                         (202) 637-2200
      Washington, DC 20037                               matthew.brill@lw.com
14    (202) 556-2000                                     matthew.murchison@lw.com
      jlamken@mololamken.com                             adam.tuetken@lw.com
15
      Attorney for Plaintiff American Cable              Attorneys for Plaintiff NCTA – The Internet
16    Association                                        & Television Association
17

18   *Pro hac vice motion to be filed
19

20

21

22

23

24

25

26

27

28

                                                     2
                                          Notice of Related Cases
           Case 2:18-at-01552 Document 2 Filed 10/03/18 Page 4 of 4


 1                                   CERTIFICATE OF SERVICE

 2          I hereby certify that, on October 3, 2018, I electronically submitted the attached

 3   document to the Clerk’s Office using the U.S. District Court for the Eastern District of

 4   California’s Electronic Document Filing System (ECF) and will include this notice with the

 5   Summons and Complaint to be served on Defendant in this case.

 6

 7
                                                           /s/ Marc R. Lewis
 8                                                         Marc R. Lewis (CA SBN 233306)
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                           Notice of Related Cases
